Order entered February 24, 2021




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                No. 05-20-00100-CR

            CHRISTOPHER ROMMELL MCKINNEY, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the 194th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F19-75306-M

                                       ORDER

      Before the Court is appellant’s February 22, 2021 third motion for extension

of time to file his brief. We GRANT the motion to the extent we ORDER the brief

due on March 31, 2021. If appellant fails to file a brief by that date, this appeal will

be abated for a hearing in the trial court. See TEX. R. APP. P. 38.8(b)(3).


                                               /s/    ROBERT D. BURNS, III
                                                      CHIEF JUSTICE